DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendments to the specification (Abstract) filed on 06/23/2021 have been accepted and entered for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving”, “means for determining”, “means for selecting” and “means for transmitting” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (the corresponding structure for the “means for receiving”, “means for determining”, “means for selecting” and “means for transmitting”, are interpret as a combination of CPU and algorithm on Fig. 4, see paragraphs [314-316]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 22, 24-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall).
Regarding claims 1, 27, 29 and 30, Belleschi teaches a method for wireless communication at a user equipment (UE) (a method performed by a UE, Fig. 3 and paragraphs [95-96]), an apparatus for wireless communication at a user equipment (UE) (a UE for performing the method, Fig. 3 and paragraphs [95-96]), a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (the UE comprises a memory for storing instructions, Fig. 3-4 and paragraphs [95-96, 103, 122-123]), the code comprising instructions executable by a processor (instructions executable by a processor for performing the method, paragraphs [103, 122-123]), comprising: 
a processor (the UE comprises a processor, Fig. 4 and paragraphs [103, 122-123]), 
memory coupled with the processor (the UE comprises a memory coupled with the processor, Fig. 4 and paragraphs [103, 122-123]); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory stores instructions therein and executable by the processor to cause the UE to perform the method, Fig. 4 and paragraphs [103, 122-123]: 
receive a configuration message identifying a set of resources available for use by a plurality of UEs for transmission of feedback indications of multi-cast or broadcast transmission to the plurality of UEs (receiving, by the UE, configuration information identifying a set of PUCCH resources available for use by a plurality of UE, paragraphs [90-91, 96-97, 106, 126], for transmitting feedback indications of multicast or broadcast transmission, i.e. MBMS/MTCH, paragraphs [4, 18, 22, 54, 74, 93-94, 98]), the set of resources comprising a plurality of subsets of resource (wherein the set of resources includes a plurality of subset of resource, paragraphs [92, 94, 97-98, 101, 107]), each subset of resource being associated with a corresponding channel metric for each UE of the plurality of UEs receiving the multi-cast or broadcast transmission (wherein the set of resources includes a plurality of subset of resource associated with a corresponding channel metric, i.e. RSRP measurement, for each UE of the plurality of UEs receiving the multicast or broadcast transmission, i.e. MBMS/MTCH, paragraphs [92, 94, 97-98, 101, 107]); 
determine that a feedback indication is to be provided in response to the multi-cast or broadcast transmission (determining, by the UE, to provide a feedback in response to receiving the multicast or broadcast transmission, i.e. MBMS/MTCH, paragraphs [93, 97-99]);
select, based at least in part on a channel metric of the UE, a first subset of the plurality of subsets of resource to use for transmitting a feedback message including the feedback indication (selecting, by the UE based on a channel metric, i.e. RSRP measurement of the UE, a subset of resource to use for transmitting the feedback, paragraphs [93, 97-99, 106]); and 
transmit the feedback message for the multi-cast or broadcast transmission using resource within the selected first subset of resource (transmitting, by the UE, the feedback for the multicast or broadcast transmission, i.e. MBMS/MTCH, using resource(s) within the selected first subset of resource, paragraph [107]).
However, Belleschi does not explicitly teach the “resources” and transmitting the feedback message using “resources” within the selected first subset of “resources”. 
Parkvall teaches a method comprising:
receiving a configuration message identifying a set of resources for transmission of feedback indications (receiving a configuration message identifying a set of resources for a UE to provide feedback indications for DL transmission(s), paragraphs [86, 89]), the set of resources comprising a plurality of subsets of resources (wherein the set of resources including a plurality of subsets of resources, i.e. a plurality of collections of resources, paragraphs [18-22, 67, 68, 86, 89]); 
selecting, a first subset of the plurality of subsets of resources to use for transmitting a feedback message including the feedback indication (the UE selects a subset/collection of resources from the plurality of subsets of resources to use for transmitting a feedback message/control information including the feedback indication, paragraphs [59, 64, 66, 80]); and 
 transmitting the feedback message using resources within the selected first subset of resources (the UE transmits the feedback message/control information including the feedback indication using UL resources within the selected subset/collection of resources, paragraphs [59, 64, 66, 80]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the plurality of subset of resources and transmitting the feedback message using resources within the selected first subset of resources as taught by Parkvall with the teachings of the plurality of subset of resource and transmitting the feedback message using resource within the selected first subset of resource as taught by Belleschi, for a purpose of increasing number of resources for the UE to transmitting the feedback message for the broadcast or multicast transmissions, by enabling the subset to comprise multiple resources (see Parkvall, paragraphs [18-22, 67, 68, 86, 89]).
Regarding claims 2 and 28, the combination of Belleschi and Parkvall further teaches comprising: autonomously selecting the first subset of resources to use based on the channel metric (wherein the selection of the resources is performed, based on set of criteria, by a combination of processor and set of instructions, see Belleschi, paragraphs [94, 98-99, 103], see Parkvall, paragraph [78]). 
Regarding claim 4, the combination of Belleschi and Parkvall further teaches receiving a higher layer signal indicating the first subset of resources to select (receiving the configuration information, via a higher layer signal/RRC, indicating the set of PUCCH resources to select, see Belleschi, paragraphs [97, 126, 127], see Parkvall, paragraphs [6, 86]). 
Regarding claim 5, the combination of Belleschi and Parkvall further teaches wherein the higher layer signal indicates at least a portion of the resources in the first subset of resources to select (receiving the configuration information, via a higher layer signal/RRC signaling, indicating the set of PUCCH resources to select, see Belleschi, paragraphs [97, 126, 127], see Parkvall, paragraphs [6, 86]). 
Regarding claim 6, the combination of Belleschi and Parkvall further teaches wherein the higher layer signal comprises at least one of a radio resource control (RRC) signal (receiving the configuration information is received via the higher layer signal/RRC, see Belleschi, paragraphs [97, 126, 127], see Parkvall, paragraphs [6, 86]). 
Regarding claim 22, Belleschi further teaches wherein the channel metric comprises at least one of a reference signal received power (RSRP) (wherein the channel metric comprises an RSRP measurement, paragraphs [94, 98, 106]) or a geographical location (position, paragraphs [94, 98, 106]). 
Regarding claim 24, the combination of Belleschi and further teaches wherein the resources in the set of resource comprise at least one of a frequency resource (the resources comprise at least a frequency resource, see Parkvall, paragraphs [6, 58, 61, 66, 149]), or a time resource (the resources comprise at least a time resource, see Parkvall, paragraphs [6, 58, 61, 66, 149]), or a sequence (the resources comprise at least a sequence, see Belleschi, paragraphs [63, 64], see Parkvall, paragraphs [6, 58, 61, 66, 149]), or any combination thereof  (or any combination thereof, see Parkvall, paragraphs [6, 58, 61, 66, 149]).
Regarding claim 25, Belleschi further teaches wherein the feedback indication comprises a negative-acknowledgement indication (wherein the feedback indication comprises a negative-acknowledgement indication, paragraphs [93, 99-100]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2015/0326492 A1 to Jeong et al. (hereafter refers as Jeong).
Regarding claim 3, the combination of Belleschi and Parkvall teaches the first subset of resources, but however, does not explicitly teach “generating a random number based at least in part on a UE-specific feature” and “selecting one or more resources” within the first subset of resources “based at least in part on the random number”.
Jeong teaches a method comprising:
generating a random number based at least in part on a UE-specific feature (MS/UE generates a random number based at least in part on an ID of the UE/MS, paragraph [87]); and  
selecting one or more resources within the resources based at least in part on the random number (MS/UE selects one or more resources within a reservation unit based on the generated random number, paragraph [87]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of generating a random number based at least in part on a UE-specific feature and selecting one or more resources within the resources based at least in part on the random number as taught by Jeong, with the teachings of the first subset of resources as taught by combination of Belleschi and Parkvall, for a purpose of avoiding a same resource being used by the UEs by enabling the UE to select the resources using the random number associated with the UE-specific feature (see Jeong, paragraph [87]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2021/0298108 A1 to Wu et al. (hereafter refers as Wu).
Regarding claim 7, the combination Belleschi and Parkvall further teaches the subset of resources associated with each channel metric (the subset of resources is associated with each channel metric, see Belleschi, paragraphs [92, 94, 97-98, 101, 107]).
However, the combination of Belleschi and Parkvall does not explicitly teach “receiving at least one of a higher layer signal, a downlink control information, or a combination thereof, implicitly indicating an updated set of resources, the updated set of resources comprising a change to the subset of resources”.
Wu teaches receiving at least a downlink control information, implicitly indicating an updated set of resources (receiving a DCI indicating an updated set of resources, paragraphs [181, 506]), the updated set of resources comprising a change to the subset of resources (wherein the updated set of resources comprising a change to a previous allocated set of resources, paragraphs [181, 506]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving at least a downlink control information, implicitly indicating an updated set of resources, the updated set of resources comprising a change to the subset of resources as taught by Wu, with the teachings of the set of resources comprises the subset of resources associated with each channel metric as taught by combination of Belleschi and Parkvall, for a purpose of providing the updated set of resources (see Wu, paragraphs [181, 506]). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2022/0150730 A1 to Freda et al. (hereafter refers as Freda).
Regarding claim 8, the combination of Belleschi and Parkvall further teaches selecting a subset of resources from the set of resources based at least in part on the changed channel metric of the UE (selecting a subset of resources from the set of resources based at least in part on the channel metric of the UE measured at the UE, see Belleschi, paragraphs [93, 97-99, 106], see Parkvall, paragraphs [88, 101-109]). 
However, the combination of Belleschi and Parkvall does not explicitly teach “determining that the channel metric of the UE has changed beyond a threshold; and selecting an updated subset of resources from the set of resources based at least in part on the changed channel metric of the UE”.
Freda teaches determining a channel metric of a UE has changed beyond a threshold (determining a channel metric of a UE has changed by a certain amount, paragraphs [1007-1011]); and
 selecting an updated subset of resources from the set of resources based at least in part on the changed channel metric of the UE (the UE selects second resource(s) based at least on the changed channel metric, paragraphs [1012-1016]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining that the channel metric of the UE has changed beyond a threshold; and selecting an updated subset of resources from the set of resources based at least in part on the changed channel metric of the UE as taught by Freda, with the teachings of selecting a subset of resources from the set of resources based at least in part on the changed channel metric of the UE as taught by combination of Belleschi and Parkvall, for a purpose of increase flexibility and efficiency in communication of the UE by enable the UE to modify the subset of resources based on the changing of the channel metric of the UE (see Freda, paragraphs [1007-1016]). 
Regarding claim 9, the combination of Belleschi, Parkvall and Freda further teaches wherein selecting the updated subset of resources comprise: autonomously selecting the updated subset of resources based at least in part on the changed channel metric of the UE (wherein the selection of the resources is performed, based on set of criteria, by the UE using the combination of processor and set of instructions, see Belleschi, paragraphs [94, 98-99, 103], see Parkvall, paragraph [78], see Freda, paragraphs [141-142, 1007-1016, 1306-1307]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) and US 2022/0150730 A1 to Freda et al. (hereafter refers as Freda) as applied to claims above, and further in view of US 2019/0373630 A1 to Gupta et al. (hereafter refers as Gupta).
Regarding claim 10, the combination of Belleschi, Parkvall and Freda does not explicitly teach “transmitting an indication that the channel metric of the UE has changed” beyond the threshold.
Gupta teaches transmitting an indication that the channel metric of the UE has changed (UE transmits an updated channel metric/condition of the UE to a base station, paragraphs [79-80]).
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting an indication that the channel metric of the UE has changed as taught by Gupta, with the teachings of determining that the channel metric of the UE has changed beyond the threshold as taught by combination of Belleschi, Parkvall and Freda, for a purpose of increase efficiency in communication with the base station by enabling the base station to allocate an updated resource(s) based on the updated channel metric of the UE (see Gupta, paragraphs [79-80]). 
Regarding claim 11, Gupta further teaches receiving an indication of the updated subset of resources to select based at least in part on the indication that the channel metric of the UE has changed (the UE receives an allocation message indicating an updated resource(s) based at least in part on the report/indication of the updated channel metric/condition of the UE, paragraphs [79-80]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving an indication of the updated subset of resources to select based at least in part on the indication that the channel metric of the UE has changed as taught by Gupta, with the teachings of determining that the channel metric of the UE has changed beyond the threshold as taught by combination of Belleschi, Parkvall and Freda, for a purpose of increase efficiency in communication with the base station by enabling the base station to allocate an updated resource(s) based on the updated channel metric of the UE (see Gupta, paragraphs [79-80]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2018/0375633 A1 to Gao et al. (hereafter refers as Gao).
Regarding claim 12, the combination of Belleschi and Parkvall further teaches candidate resources in the first subset of resources comprise one or more symbols (one or more resources in the first subset of resources comprises one or more symbols/timing, see Belleschi, paragraphs [64, 126], Parkvall, paragraph [76]), but however, does not explicitly teach the symbol comprises a “guard” symbol.
Gao teaches candidate resources in the first subset of resources comprise one or more guard symbols (resources information for uplink transmission and downlink transmission comprise at last one or more guard symbols, paragraphs [16, 27, 72, 104]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of candidate resources in the first subset of resources comprise one or more guard symbols as taught by Gao, with the teachings of candidate resources in the first subset of resources comprise one or more symbols as taught by combination of Belleschi and Parkvall, for a purpose of reducing interference to the uplink transmissions of the UE by providing guard symbols for the UE to prepare for the uplink transmissions in the resources in the first subset of resources (see Gao, paragraphs [16, 27, 72, 104]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2018/0083752 A1 to Kim et al. (hereafter refers as Kim).
Regarding claim 13, the combination of Belleschi and Parkvall further teaches candidate resources in the first subset of resources comprise one or more orthogonal of a base sequence that are different from orthogonal associated with different subsets of resources of the plurality of subsets of resources (wherein first subset of resources comprises one or more resource with different orthogonal of base/cover sequence with resource(s) in the different subsets of resources, see Belleschi, paragraphs [90, 97, 113]). 
However, the combination of Belleschi and Parkvall does not explicitly teach the orthogonal is an orthogonal “cyclic shifts”.
Kim teaches resource comprise one or more orthogonal cyclic shifts of a base sequence that are different from orthogonal cyclic shifts associated with different resources (resource allocated to a UE is orthogonal cyclic shift of a base sequence that is different from orthogonal cyclic shifts associated with different resources, see paragraph [170]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of resource comprise one or more orthogonal cyclic shifts of a base sequence that are different from orthogonal cyclic shifts associated with different resources as taught by Kim, with the teachings of candidate resources in the first subset of resources comprise one or more orthogonal of a base sequence that are different from orthogonal associated with different subsets of resources of the plurality of subsets of resources as taught by combination of Belleschi and Parkvall, for a purpose of increase compatibility of the UE by using the orthogonal cyclic shifts for distinguish between the subsets of resources (see Kim, paragraph [170]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2018/0234959 A1 to Ahn et al. (hereafter refers as Ahn).
Regarding claim 14, the combination of Belleschi and Parkvall further teaches identifying a receive used for the multi-cast or broadcast transmission (identifying receiving transmission/channel used for the multi-cast or broadcast transmission, see Belleschi, paragraphs [90-91, 113]) and transmitting the feedback message (identifying transmitting resource for transmitting the feedback message, see Belleschi, paragraphs [94-95, 97-99]).
However, the combination of Belleschi and Parkvall does not explicitly teach receive “beam” and “selecting a transmit beam for transmitting based at least in part on the receive beam”. 
Ahn teaches identifying a receive beam used for multi-cast or broadcast transmission (a UE identifies receiving beam for used for downlink transmission from a base station, paragraphs [259-260], wherein the transmission including a multi-cast or broadcast transmission, paragraph [195]) and selecting a transmit beam for transmitting a message based at least in part on the receive beam (the UE selects a transmit beam for UL transmission based at least in part on the identified receiving beam, paragraphs [259-260]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying a receive beam used for multi-cast or broadcast transmission and selecting a transmit beam for transmitting a message based at least in part on the receive beam as taught by Kim, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase efficiency in transmitting the feedback message by using a transmit beam associated with a highest quality receive beam (see Ahn, paragraphs [259-260]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2022/0103225 A1 to Ling et al. (hereafter refers as Ling).
Regarding claim 15, the combination of Belleschi and Parkvall does not explicitly teach “identifying a transmit beam associated” with the selected first subset of resources; and “using the transmit beam for transmitting” the feedback message based at least in part on the selected first subset of resources.
Ling teaches identifying a transmit beam associated with a selected first subset of resource (identifying a transmit beam associated with a selected resource, paragraphs [43-44]) and using the transmit beam for transmitting a message based at least in part on the selected first subset of resource (identifying a transmit beam associated with a selected resource for transmitting a message to a base station, paragraphs [43-44]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying a transmit beam associated with a selected first subset of resource and using the transmit beam for transmitting a message based at least in part on the selected first subset of resource as taught by Ling, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase efficiency in transmitting the feedback message by correctly identify the transmitting beam associated with the selected first subset of resources (see Ling, paragraphs [43-44]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2020/0404593 A1 to Yao et al. (hereafter refers as Yao).
Regarding claim 16, the combination of Belleschi and Parkvall does not explicitly teach “identifying an antenna switching configuration associated” with the selected first subset of resources and “implementing the antenna switching configuration for transmitting” the feedback message.
Yao teaches identifying an antenna switching configuration associated with a first subset of resources (identifying an antenna switching configuration parameter associated with a resource set, paragraph [504]) and implementing the antenna switching configuration for transmitting (using the antenna switching configuration parameter to transmit, paragraph [504]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying an antenna switching configuration associated with a first subset of resources and implementing the antenna switching configuration for transmitting as taught by Yao, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase efficiency in transmitting the feedback message by using diversity in transmitting the feedback by implementing the antenna switching configuration associated with the first subset of resources (see Yao, paragraph [504]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2021/0377892 A1 to Chen et al. (hereafter refers as Chen).
Regarding claim 17, the combination of Belleschi and Parkvall does not explicitly teach “identifying information associated with a timing advance associated” with the selected first subset of resources; and “applying the timing advance in transmitting” the feedback message based at least in part on the information. 
Chen teaches identifying information associated with a timing advance associated with a selected resource (identifying a timing advance associated with UL resource of a UE, paragraphs [324, 328]) and applying the timing advance in transmitting a message based at least in part on the information (applying the timing advance for transmitting Ul message using the identified timing advance, paragraphs [324, 328]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying information associated with a timing advance associated with a selected resource and applying the timing advance in transmitting a message based at least in part on the information as taught by Wu, with the teachings of selecting a subset of resources from the set of resources as taught by combination of Belleschi and Parkvall, for a purpose of improving communication between the UE and the base station by using the timing advance configured by the base station associated with the selected subset of resources (see Chen, paragraphs [324, 328]). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2019/0132104 A1 to Lee et al. (hereafter refers as Lee).
Regarding claim 18, the combination of Belleschi and Parkvall does not explicitly teach “determining that acknowledgement/negative-acknowledgement information is to be simultaneously transmitted in response to a unicast transmission; and transmitting the feedback message indicating the acknowledgement/negative acknowledgement information and without the feedback indication”.
Lee teaches determining that acknowledgement/negative-acknowledgement information is to be simultaneously transmitted in response to a unicast transmission (determining an ack/nack information of a unicast data is overlapped with ack/nack information of a broadcast/multicast data, paragraph [268]) and transmitting the feedback message indicating the acknowledgement/negative acknowledgement information and without the feedback indication (transmitting the feedback message with ack/nack of one of the unicast data and multicast data and dropping other, paragraph [268]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining that acknowledgement/negative-acknowledgement information is to be simultaneously transmitted in response to a unicast transmission; and transmitting the feedback message indicating the acknowledgement/negative acknowledgement information and without the feedback indication as taught by Lee, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase efficiency in transmitting the feedback message by transmitting the feedback message indicating the acknowledgement/negative acknowledgement information and without the feedback indication, thus ensure that the acknowledgement/negative acknowledgement is transmitted (see Lee, paragraph [268]).
Regarding claim 19, the combination of Belleschi and Parkvall does not explicitly teach “determining that acknowledgement/negative-acknowledgement information is to be transmitted in response to a unicast transmission; and multiplexing the feedback indication with the acknowledgement/negative-acknowledgement information for the unicast transmission”. 
 Lee teaches determining that acknowledgement/negative-acknowledgement information is to be transmitted in response to a unicast transmission (determining to transmit an ack/nack information in response to receiving a unicast transmission, paragraphs [161, 166]) and multiplexing the feedback indication with the acknowledgement/negative-acknowledgement information for the unicast transmission (multiplexing the ack/nack information of the unicast transmission and the ack/nack information of the multicast transmission, paragraphs [161, 166]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining that acknowledgement/negative-acknowledgement information is to be transmitted in response to a unicast transmission; and multiplexing the feedback indication with the acknowledgement/negative-acknowledgement information for the unicast transmission as taught by Lee, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase efficiency in transmitting the feedback message by multiplexing the feedback indication with the acknowledgement/negative-acknowledgement information for the unicast transmission, thus ensure that the acknowledgement/negative-acknowledgement information for the unicast transmission is transmitted (see Lee, paragraphs [161, 166]). 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2012/0064904 A1 to Lee et al. (hereafter refers as Lee’904).
Regarding claim 20, the combination of Belleschi and Parkvall does not explicitly teach “quantity of resources in the first subset of resources is different from quantities of resources in one or more other subsets of resources of the plurality of subsets of resources, and each subset of resources is associated” with a different range of channel metrics for the plurality of UEs.
Lee’904 teaches a quantity of resources in the first subset of resources is different from quantities of resources in one or more other subsets of resources of the plurality of subsets of resources, and each subset of resources is associated with a different range of channel metrics for the plurality of UEs (wherein different quality ranges associated with terminals are associated with different quantities of resources, paragraph [79]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a quantity of resources in the first subset of resources is different from quantities of resources in one or more other subsets of resources of the plurality of subsets of resources, and each subset of resources is associated with a different range of channel metrics for the plurality of UEs as taught by Lee’904, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase efficiency for the UE to transmit the feedback by allocating additional resources if the channel metric of the UE is lower, i.e. RSRP is low (see Lee’904, paragraph [79]). 
Regarding claim 21, Lee’904 further teaches wherein: 
the channel metric associated with each subset of resources comprises a reference signal received power (RSRP) threshold range (wherein the channel metric is a RSRP threshold range, paragraph [79]); and 
subsets of resources associated with a higher RSRP threshold range comprise a lower quantity of resources than subsets of resources associated with a lower RSRP threshold range (wherein a lower quantity of resources is associated with a higher RSRP threshold range and a higher quantity of resources is associated with a lower RSRP threshold range, paragraph [79]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the channel metric associated with each subset of resources comprises a reference signal received power (RSRP) threshold range, and subsets of resources associated with a higher RSRP threshold range comprise a lower quantity of resources than subsets of resources associated with a lower RSRP threshold range as taught by Lee’904, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase efficiency for the UE to transmit the feedback by allocating additional resources if the channel metric of the UE is lower, i.e. RSRP is low (see Lee’904, paragraph [79]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2020/0252778 A1 to Dong et al. (hereafter refers as Dong).
Regarding claim 23, the combination of Belleschi and Parkvall does not explicitly teach wherein the configuration message comprises “a multi-cast control channel (MCCH) message”.
Dong teaches a configuration message comprises a multi-cast control channel (MCCH) message (transmitting resource allocation via MCCH channel, paragraphs [70-72]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the configuration message comprises a multi-cast control channel (MCCH) message as taught by Dong, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase flexibility for the teachings by enabling the configuration message to be transmitted through the MCCH message (see Dong, paragraphs [70-72]). 

 Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123923 A1 to Belleschi et al. (hereafter refers as Belleschi) in view of US 2022/0069951 A1 to Parkvall et al. (hereafter refers as Parkvall) as applied to claims above, and further in view of US 2019/0104549 A1 to Deng et al. (hereafter refers as Deng).
Regarding claim 26, the combination of Belleschi and Parkvall does not explicitly teach “identifying a duplexing configuration of the UE, wherein selecting the first subset of resources is based at least in part on the duplexing configuration”. 
Deng teaches identifying a duplexing configuration of the UE (determining TDD configuration of the UE, paragraph [303]), wherein selecting the first subset of resources is based at least in part on the duplexing configuration (selecting a set of resources based on the TDD configuration of the UE, paragraph [303]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying a duplexing configuration of the UE, wherein selecting the first subset of resources is based at least in part on the duplexing configuration as taught by Deng, with the teachings of combination of Belleschi and Parkvall, for a purpose of increase efficiency for the teachings by enabling the UE to select the subset of the resources based on the duplex configuration of the UE, i.e. capability/configuration of the UE (see Deng, paragraph [303]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0250132 A1 discloses a Rx UE selecting one of the A/N resources for a HARQ feedback based on channel quality of groupcast transmission, different channel quality ranges are associated with different A/N resources (see Fig. 1-3 and paragraphs [39-44, 47-49]).
US 2020/0296713 A1 discloses a base station notifying a UE of number of PUCCH resources and dynamically change the number of PUCCH resources (see paragraph [66]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 29, 2022